Citation Nr: 0108672	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether accrued benefits are payable for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978 to July 1, 1998.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.  The veteran died in July 1998; the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which determined that accrued benefits were not 
payable for the additional compensation not paid to the 
veteran for his spouse from October 1, 1978 to July 1, 1998.  



FINDINGS OF FACT

1.  In an August 1946 letter, the RO requested proof of the 
veteran's marriage; the veteran did not respond to the RO's 
request.  

2.  In a December 1978 letter, the RO requested information 
regarding the veteran's dependents.

3.  The veteran provided information regarding a dependent 
child, but provided no information regarding the name of his 
spouse or the date and place of his marriage.

4.  In a January 1979 letter, the RO requested that the 
veteran provide date of his marriage and name of his current 
spouse.  

5.  The veteran failed to provide the RO with the requested 
information during his lifetime.  


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits not paid 
to the veteran for his spouse from October 1, 1978 to July 1, 
1998 are not met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.4, 3.204, 3.205, 3.213, 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the veteran's application for compensation in 
September 1945.  In that application, the veteran indicated 
that he had been married to the appellant since November 
1942.

In a September 1945 rating decision, the RO granted 
entitlement to service connection for residuals of a shell 
fragment wound to the left thigh, evaluated as 20 percent 
disabling from September 1, 1945.

In an August 1946 letter to the veteran, the RO informed him 
that formal proof of his marriage had not been submitted as 
required by existing law.  The veteran was requested to 
complete an attached form and provide proof of his present 
marriage.  The letter also informed the veteran of what forms 
of proof of his marriage were needed, such as a duly 
certified copy of the public or church record of marriage, 
the original certificate of marriage, the affidavit of the 
officiating clergyman or magistrate, or affidavits of two or 
more eyewitnesses to the marriage.  The record reflects no 
response from the veteran.  In March 1947, the RO increased 
the veteran's disability evaluation to 30 percent.

In a December 1978 letter, the RO informed the veteran of a 
change in the law providing for additional compensation on 
account of a spouse, child or dependent parent for veterans 
having service-connected disability of 30 percent or more.  
The veteran was informed that if he wished to claim this 
additional compensation, he should complete the reverse side 
of the letter and return it to the RO.  The veteran was also 
informed that if the claim and necessary supporting evidence 
were received before October 1, 1979, the increased 
compensation for dependents would be effective October 1, 
1978; otherwise it would effective from the date of receipt 
of the evidence.  

The record reflects that the veteran returned the form and 
indicated that he was married and had been married by a 
clergyman.  He also indicated having one child and the date 
and place of the child's birth.  The veteran did not indicate 
the name of his spouse or the date and place of his marriage.  
A copy of the child's birth certificate, showing the veteran 
and appellant as parents, was also submitted.  

In a January 1979 letter to the veteran, the RO informed him 
that he had failed to supply information regarding his 
marriage.  The RO requested that the veteran provide the RO 
with that information.  The record reflects no response from 
the appellant.  In February 1979, the RO informed the veteran 
that his compensation award had been amended to include a 
dependent child.  

The veteran died in July 1998.  In August 1998, the appellant 
submitted a claim of entitlement to accrued benefits.  In an 
August 1998 letter, the RO requested that the appellant 
provide, in pertinent part, a copy of her marriage 
certificate.  A copy of the marriage certificate of the 
appellant and the veteran was received by the RO in August 
1998.

In a November 1998 decision, the RO determined that the 
appellant was not entitled to accrued benefits as no amount 
was due and unpaid to the veteran at the time of his death.  
The RO informed the appellant that she was not added as a 
dependent because the veteran failed to complete VA Form 21-
686c, Declaration of Status of Dependents, and to provide the 
name and date of marriage of his current spouse as requested 
in January 1979.  The appellant filed a notice of 
disagreement in August 1999 and a statement of the case was 
issued in March 2000.  The appellant submitted a timely 
substantive appeal in March 2000 and the case was forwarded 
to the Board for appellate review.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

VA regulations provide that an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  See 38 C.F.R. § 3.4(b)(2).  
Regulations further provide that VA may accept as proof of 
marriage, the written statement of a claimant provided the 
statement contains the date and place of marriage, the full 
name of the spouse, and the social security number of any 
dependent on whose behalf he or she is seeking benefits.  See 
38 C.F.R. § 3.204.  Marriage may be established by one of the 
following types of evidence: (1) copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record; (2) official 
report from service department as to marriage which occurred 
while the veteran was in service; (3) the affidavit of the 
clergyman or magistrate who officiated; (4) the original 
certificate of marriage; (5) the affidavits or certified 
statements of two or more eyewitnesses to the ceremony; or 
(6) in jurisdictions where marriages other than by ceremony 
are recognized, the affidavits or certified statements of one 
or both of the parties to the marriage.  See 38 C.F.R. 
§ 3.205.  

For the purpose of establishing entitlement to a higher rate 
of compensation based on the existence of a dependent, VA 
will require the evidence that satisfies the requirements of 
38 C.F.R. § 3.204.  If the month and year of the event is not 
reported; the award shall be reduced or discontinued.  
Payments may be resumed if the necessary information is 
received within one year from the date of request; otherwise 
the date of receipt of the new claim.  See 38 C.F.R. § 3.213.  

The record clearly reflects that the veteran was requested to 
provide proof of his marriage as early as August 1946.  This 
evidence was again requested by the RO in December 1978 when 
a change in the law provided that the veteran was entitled to 
additional compensation for dependents.  When the veteran 
failed to provide information regarding his marriage, the RO 
informed him of the need for the date and name of his current 
marriage and spouse.  The record further reflects that the 
requested information was not received by the RO until after 
the veteran's death.  

The Board recognizes the appellant's argument that the 
veteran thought information regarding his marriage was 
already of record.  However, the veteran was clearly informed 
by the RO on two occasions that information regarding his 
marriage was needed.  There is no indication in the record 
that these letters were returned to the RO as undeliverable.  
Because the information was not provided prior to the 
veteran's death and therefore of record at the time of his 
death, the veteran was not entitled to additional 
compensation for his dependent spouse for the period from 
October 1, 1978 to July 1, 1998.  See 38 C.F.R. § 3.213.  
Thus there are no accrued benefits payable to the appellant.  



ORDER

Entitlement to accrued benefits for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978 to July 1, 1998, is denied.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

